DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed June 30, 2022 is acknowledged.  Claims 1-11 are pending in the application.  Claims 12-14 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 30, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 recites “the content of epigallocatechin gallate is 0.40 to 11 mg/100 mL, the content of cycloprolyl threonine is 0.0020 to 0.055 mg/100mL” at lines 2-3 and this claim depends upon independent claim 1.  Claim 1 recites “a content of epigallocatechin gallate is 0.50 to 15 mg/100 mL and a content of cycloprolyl threonine is 0.0021 to 0.32 mg/100mL” (lines 3-5).  It is unclear how claim 4 further limits claim 1 since 0.40 mg/100 mL epigallocatechin gallate in claim 4 is outside of the content of epigallocatechin gallate of 0.50 mg/100 mL as recited in claim 1.  Similarly, it is uncertain how claim 4 further limits claim 1 since 0.0020 mg/100 mL cycloprolyl threonine in claim 4 is outside of the content of cycloprolyl threonine of 0.0021 mg/100 mL as recited in claim 1.  Applicant is reminded one or more claims may be presented in dependent form, referring back to AND further limiting another claim or claims in the same application.  See 37 CFR 1.75(c) and MPEP 608.01(n).  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. WO 2014200000 (hereinafter “Yamamoto”) (refer to the corresponding patent family member US 20160106130, which is published in English) in view of Maeda WO 03094878 (hereinafter “Maeda”) (refer to the corresponding patent family member US 20060134286).
With respect to claim 1, Yamamoto teaches a food or a drink (Abstract).
Regarding the limitation of a content of epigallocatechin gallate is 0.50 to 15 mg/100 mL and a content of cycloprolyl threonine is 0.0021 to 0.32 mg/100mL as recited in claim 1, Yamamoto teaches the food or drink comprises diketopiperazine(s), such as cyclo-prolyl-threonine (Cyclo (Pro-Thr)) (paragraphs [0015], [0016], [0049], [0057], [0063], [0066], [0067], [0072], and [0175]-[0177]).  The diketopiperazines (cyclo-prolyl-threonine) are blended with a food or drink to obtain a total amount of diketopiperazines (cyclo-prolyl-threonine) of at least 10 µg/100 g or .01 mg/100 mL in the food or drink (paragraphs [0016], [0049], [0066], [0074], and [0175]-[0177]).
The quantity of at least 10 µg/100 g or .01 mg/100 mL diketopiperazines (cyclo-prolyl-threonine) in the food or drink of Yamamoto as discussed above overlaps the presently claimed cycloprolyl threonine content.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
However, Yamamoto does not expressly disclose the food or drink comprises an epigallocatechin gallate content of 0.50 to 15 mg/100 mL as recited in claim 1.
Maeda teaches food and drinks containing a composition comprising epigallocatechin gallate (EGCG) (Abstract; and paragraph [0001], [0008], [0012]-[0014]).  The composition, which comprises a ratio of EGCG:GCG of 1 : 0.01-10, may be added to food or drinks to control the concentration of the composition comprising epigallocatechin gallate in the food or drink in a range of 0.01 to 0.2% (.0009% to .198% = 0.9 to 198 mg/100 mL of epigallocatechin gallate in the food or drink) (paragraphs [0022]-[0024], and [0029]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add epigallocatechin gallate to adjust the epigallocatechin gallate content in the food or drink of Yamamoto to the range taught in Maeda, including the instantly claimed range, with the expectation of successfully preparing a food or beverage with desirable organoleptic qualities, oral hygiene benefits, and storage stability.  One of ordinary skill in the art would have been motivated to do so because Yamamoto and Maeda similarly teach preparing food and drinks, Maeda teaches adding epigallocatechin gallate to foods or drinks to improve storage stability and oral hygiene, the composition may be added together with various components to the food or drink, and the composition is added to the food or drink without impairing the flavor of the food or drink (Abstract; paragraphs [0001], [0007], [0008], [0012]-[0014], [0024], [0029], and [0030]), and Yamamoto teaches the diketopiperazine(s) preparations are highly versatile to be mixed in designing the flavor of drinks (paragraphs [0066] and [0178]).  There would have been a reasonable expectation of success with said modification.  "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.  
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

With respect to claim 2, modified Yamamoto is relied upon for the teaching of the food or beverage product of claim 1 and has been addressed above.
Regarding the limitation of wherein the content of epigallocatechin gallate is 0.90 to 11 mg/100 mL as recited in claim 2, modified Yamamoto teaches this limitation since Maeda, as shown above, is relied upon for the teaching of the epigallocatechin gallate content (.0009% to .198% = 0.9 to 198 mg/100 mL of epigallocatechin gallate in the food or drink - paragraphs [0022]-[0024], and [0029]) which encompasses the presently claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
	  
With respect to claim 3, modified Yamamoto is relied upon for the teaching of the food or beverage product of claim 1 and has been addressed above.
Regarding the limitation of wherein the content of cycloprolyl threonine is 0.0050 to 0.055 mg/100 mL as recited in claim 3, modified Yamamoto teaches this limitation since Yamamoto, as shown above, is relied upon for the teaching of the cycloprolyl threonine content (at least 10 µg/100 g or .01 mg/100 mL in the food or drink - paragraphs [0016], [0049], [0066], [0074], and [0175]-[0177]) which overlaps the presently claimed cycloprolyl threonine content.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

With respect to claim 4, modified Yamamoto is relied upon for the teaching of the food or beverage product of claim 1 and has been addressed above.
Regarding the limitation of wherein the content of epigallocatechin gallate is 0.40 to 11 mg/100 mL, the content of cycloprolyl threonine is 0.0020 to 0.055 mg/100 mL, and the content of epigallocatechin gallate (mg/ 100 mL) (X) and the content of cyclopropyl threonine (mg/100 mL) (Y) satisfy Y ≥ 0.0034 x X-1.106 and Y ≥  0.00009 x X1.7421 as recited in claim 4, modified Yamamoto teaches this limitation since Yamamoto, as shown above, is relied upon for the teaching of the cycloprolyl threonine content (at least 10 µg/100 g or .01 mg/100 mL in the food or drink - paragraphs [0016], [0049], [0066], [0074], and [0175]-[0177]) which overlaps the presently claimed cycloprolyl threonine content and Maeda, as shown above, is relied upon for the teaching of the epigallocatechin gallate content (.0009% to .198% = 0.9 to 198 mg/100 mL of epigallocatechin gallate in the food or drink - paragraphs [0022]-[0024], and [0029]) which encompasses the presently claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the amounts of epigallocatechin gallate and cycloprolyl threonine in the food or drink of modified Yamamoto, including to satisfy the claimed equation as recited in claim 4, with the expectation of successfully preparing a food or beverage with desirable organoleptic qualities.  One of ordinary skill in the art would have been motivated to do so because Yamamoto and Maeda similarly teach preparing food and drinks, Maeda teaches adding epigallocatechin gallate to foods or drinks without impairing the flavor of the food or drink (Abstract; paragraphs [0001], [0007], [0008], [0012]-[0014], [0024], [0029], and [0030]), Yamamoto teaches the diketopiperazine(s) preparations are highly versatile to be mixed in designing the flavor of drinks (paragraphs [0066] and [0178]), and the taste of the foodstuff is a matter of choice and may be adjusted as desired to obtain organoleptically favorable foodstuff.  There would have been a reasonable expectation of success. It is understood that taste is a matter of choice and is the subjective opinion of the person sampling the flavor composition.  See MPEP 2173.05(b).  
	
With respect to claims 5 and 6, modified Yamamoto is relied upon for the teaching of the food or beverage product of claim 1 and has been addressed above.
Regarding the limitation of wherein the cycloprolyl threonine is added as a heat-treated product of animal and plant-derived peptide as recited in claim 5 and wherein the heat-treated product of animal or plant-derived peptide is obtained from soybean peptide, tea peptide, whey peptide, or collagen peptide as recited in claim 6, modified Yamamoto teaches this limitation since Yamamoto is relied upon for the teaching of cycloprolyl threonine, as shown above, and Yamamoto additionally teaches the diketopiperazines (cyclo-prolyl-threonine) are obtained from a heat treated plant peptide and animal peptide such as a soybean peptide a tea peptide, malt peptide, or collagen peptide (paragraphs [0002], [0003], [0016]-[0029], [0034]-[0038], [0050]-[0051], [0057], [0066], [0068]-[0072], [0095]-[0104], and [0114]-[0119]).

With respect to claim 7, modified Yamamoto is relied upon for the teaching of the food or beverage product of claim 1 and has been addressed above.
Regarding the limitation of wherein the food or beverage product is a tea beverage as recited in claim 7, modified Yamamoto teaches this limitation since Yamamoto, as shown above, is relied upon for the teaching of the food or drink (Abstract) and further teaches a tea drink (paragraphs [0066], [0086], and [0177]).

With respect to claim 8, modified Yamamoto is relied upon for the teaching of the composition of claim 1 and has been addressed above.
Regarding the limitation of wherein the food or beverage product is packaged in a container as recited in claim 8, Yamamoto does not expressly disclose this limitation.
Maeda teaches the food product may be transferred into a container (paragraphs [0039] and [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Maeda, to select a package for the food or drink of Yamamoto based in its suitability for its intended purpose.  One of ordinary skill in the art would have been motivated to do so because Yamamoto and Maeda similarly teach preparing food and drinks, manufacturing of a food commonly involves packaging of the food, packaged foodstuff were well known in the art before the effective filing date of the claimed invention as shown in Maeda, and said combination would amount to the use of a known element for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success with said modification. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).

With respect to claim 9, Yamamoto teaches a method of producing a food or a drink (Abstract).
Regarding the limitation of step (b) of adding cycloprolyl threonine to adjust the content of cycloprolyl threonine in the food or beverage product to 0.0021 to 0.32 mg/100mL as recited in claim 9, Yamamoto teaches the food or drink comprises diketopiperazine(s), such as cyclo-prolyl-threonine (Cyclo (Pro-Thr)) (paragraphs [0015], [0016], [0049], [0057], [0063], [0066], [0067], [0072], and [0175]-[0177]).  The diketopiperazines (cyclo-prolyl-threonine) are blended with a food or drink to obtain a total amount of diketopiperazines (cyclo-prolyl-threonine) of at least 10 µg/100 g or .01 mg/100 mL in the food or drink (paragraphs [0016], [0049], [0066], [0074], and [0175]-[0177]).
The quantity of at least 10 µg/100 g or .01 mg/100 mL diketopiperazines (cyclo-prolyl-threonine) in the food or drink of Yamamoto as discussed above overlaps the presently claimed cycloprolyl threonine content.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
However, Yamamoto does not expressly disclose step (a) of adding epigallocatechin gallate to adjust the content of epigallocatechin gallate in the food or beverage product to 0.50 to 15 mg/100 mL as recited in claim 9.
Maeda teaches food and drinks containing a composition comprising epigallocatechin gallate (EGCG) (Abstract; and paragraph [0001], [0008], [0012]-[0014]).  The composition, which comprises a ratio of EGCG:GCG of 1 : 0.01-10, may be added to food or drinks to control the concentration of the composition comprising epigallocatechin gallate in the food or drink in a range of 0.01 to 0.2% (.0009% to .198% = 0.9 to 198 mg/100 mL of epigallocatechin gallate in the food or drink) (paragraphs [0022]-[0024], and [0029]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add epigallocatechin gallate to adjust the epigallocatechin gallate content in the food or drink of Yamamoto to the range taught in Maeda, including the instantly claimed range, with the expectation of successfully preparing a food or beverage with desirable organoleptic qualities, oral hygiene benefits, and storage stability.  One of ordinary skill in the art would have been motivated to do so because Yamamoto and Maeda similarly teach preparing food and drinks, Maeda teaches adding epigallocatechin gallate to foods or drinks to improve storage stability and oral hygiene, the composition may be added together with various components to the food or drink, and the composition is added to the food or drink without impairing the flavor of the food or drink (Abstract; paragraphs [0001], [0007], [0008], [0012]-[0014], [0024], [0029], and [0030]), and Yamamoto teaches the diketopiperazine(s) preparations are highly versatile to be mixed in designing the flavor of drinks (paragraphs [0066] and [0178]).  There would have been a reasonable expectation of success with said modification.  "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.  
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

With respect to claim 10, modified Yamamoto is relied upon for the teaching of the food or beverage product of claim 9 and has been addressed above.
Regarding the limitation of wherein the content of epigallocatechin gallate adjusted in step (a) is 0.90 to 11 mg/100 mL as recited in claim 10, modified Yamamoto teaches this limitation since Maeda, as shown above, is relied upon for the teaching of the epigallocatechin gallate content (.0009% to .198% = 0.9 to 198 mg/100 mL of epigallocatechin gallate in the food or drink - paragraphs [0022]-[0024], and [0029]) which encompasses the presently claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
	  
With respect to claim 11, modified Yamamoto is relied upon for the teaching of the food or beverage product of claim 9 and has been addressed above.
Regarding the limitation of wherein the content of cycloprolyl threonine adjusted in step (b) is 0.0050 to 0.055 mg/100 mL as recited in claim 11, modified Yamamoto teaches this limitation since Yamamoto, as shown above, is relied upon for the teaching of the cycloprolyl threonine content (at least 10 µg/100 g or .01 mg/100 mL in the food or drink - paragraphs [0016], [0049], [0066], [0074], and [0175]-[0177]) which overlaps the presently claimed cycloprolyl threonine content.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Response to Arguments
Applicant’s response filed June 30, 2022 have been fully considered
Due to the cancellation of claims 12-14, the claim objection in the previous Office Action has been withdrawn (P5).
Applicant’s arguments have been fully considered, but they are unpersuasive (P5-P8).
Applicant argues the ranges for the content of epigallocatechin gallate and cycloprolyl threonine as recited in claims 1 and 9 provide unexpected results and thus, are critical and non-obvious over the cited references.  The data sufficiently surrounds the claimed ranges for the components for demonstrating criticality of the claimed ranges.  As seen in Table 1 of the present specification, for the inventive Examples within the claimed range, the sensory evaluation was 3 or greater. On the other hand, as seen in Table 1, in all of the Samples shown surrounding the claimed ranges in the chart above, the sensory evaluation was 1 or lower. As explained in the previous Response, the present specification also explains the criticality of the claimed content ranges of cycloprolyl threonine and epigallacatechin gallate. As explained in the specification at, paragraph 6, when using cycloprolyl threonine alone in a food or beverage product, there is an excessively strong astringent taste. However, the inventors unexpectedly found that the unpleasant astringent taste of epigallocatechin gallate can be reduced, with no astringent taste of cycloprolyl threonine, when adding a certain amount of cycloprolyl threonine to a food or beverage product containing a certain amount of epigallocatechin gallate. (Specification, paragraph 6).  Thus, as explained in the specification and demonstrated in the Chart above and Table 1 of the specification, the experimental data in the specification demonstrates unexpected effects due to the claimed content ranges and that the claimed content ranges are critical and non- obvious over the cited references. 
Examiner disagrees.  A proper showing of unexpected results has not been presented to the Office for consideration, and therefore this argument is not persuasive.  Paragraphs [0068]-[0070] (Table 1) and [0073] of the instant specification have been reviewed. The presently claimed food or beverage product comprises a content of epigallocatechin gallate of 0.50 to 15 mg/100 mL and a content of cycloprolyl threonine of 0.0021 to 0.32 mg/100 mL in claims 1 and 9.  Although Table 1 of the instant specification includes values of epigallocatechin gallate and cycloprolyl threonine that fall within the claimed ranges, a sufficient amount and variety of values within the claimed ranges have not been subjected to testing in Table 1.  For instance, only 6 different numerical values within the large claimed range of epigallocatechin gallate were provided in Table 1.  Similarly, only 5 different numerical values within the large claimed range of cycloprolyl threonine were provided in Table 1.  Additionally, Table 1 does not include the endpoints of 0.40 mg/100 mL epigallocatechin and 0.0020 mg/mL of cycloprolyl threonine as recited in claim 4.  These values are slightly below the claimed epigallocatechin gallate and cycloprolyl threonine contents in claim 1, and it is uncertain whether or not the claimed contents of 0.40 mg/100 mL epigallocatechin and 0.0020 mg/mL of cycloprolyl threonine as recited in claim 4 posses the beneficial characteristic of being favorably drinkable as described by the Applicant.  Further, Table 1 shows that 0 mg/100 mL and 1 mg/100 mL (2 different numerical values) were tested for cycloprolyl threonine and  0 mg/100 mL, 0.1 mg/100 mL, and 20 mg/100 mL (3 different numerical values) were tested for epigallocatechin gallate, which indicates an insufficient amount of values outside of the claimed ranges was tested.  Thus, Table 1 fails to establish criticality over the entire claimed ranges for epigallocatechin gallate and cycloprolyl threonine.  Applicant is reminded to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960)
Additionally, Applicant has not established or demonstrated that any deviation outside of the claimed ranges of epigallocatechin gallate and cycloprolyl threonine would provide for detrimental/adverse effects or in the alternative that any deviation therefrom would not provide for beneficial results/effects.  As shown above, the prior art teach ranges that significantly overlap with the claimed ranges.  The burden is shifted to Applicant to establish that the ranges disclosed by the prior art would not yield the same beneficial results, as sought herein by Applicant.  Given that Maeda teaches adding epigallocatechin gallate to foods or drinks without impairing the flavor of the food or drink (Abstract; paragraphs [0001], [0007], [0008], [0012]-[0014], [0024], [0029], and [0030]) and Yamamoto teaches the diketopiperazine(s) preparations are highly versatile to be mixed in designing the flavor of drinks (paragraphs [0066] and [0178]), it is clear that the prior art achieves such beneficial result of food or beverage product having a favorable taste, absent evidence to the contrary.  Further, it would have been obvious to one of ordinary skill in the art to adjust the amounts of epigallocatechin gallate and cycloprolyl threonine, given the teachings of Maeda and Yamamoto, as desired to obtain organoleptically favorable foodstuff.  It is understood that taste is a matter of choice and is the subjective opinion of the person sampling the flavor composition.  See MPEP 2173.05(b).  Applicant is reminded any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected).  In other words, the unexpectedness must be sufficient “to secure the validity of the claims in suit.” Syntex (U.S.A.) LLC v. Apotex, Inc., 407 F.3d 1371, 1381 (Fed. Cir. 2005) and MPEP 716.02.  Additionally, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793